                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

UNITED STATES OF AMERICA                   )
                                           )
             v.                            )    No. 2:19 CR 121
                                           )
TANER GUEST                                )


                        ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge (DE # 5), to which the defendant has waived objection, and subject to this court’s

consideration of the Plea Agreement pursuant to FED. R. CRIM. P. 11(c)(3), the Magistrate

Judge’s findings are now ADOPTED, and defendant’s plea of guilty to the offense

charged in the Information is now hereby ACCEPTED.

                                           SO ORDERED.

      Date: February 14, 2020

                                           s/James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT
